Citation Nr: 0416891	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-24 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition 
due to herbicide exposure.

3.  Entitlement to an increased (compensable) rating for 
residuals of a tendon injury of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had honorable active service from April 1965 to 
November 1968, during which time he earned the Purple Heart 
Medal with two stars (three awards).  This appeal is from a 
May 1999 rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The issues of entitlement to service connection for PTSD; 
entitlement to service connection for a skin condition due to 
herbicide exposure; and entitlement to an increased 
(compensable) rating for residuals of a tendon injury of the 
right wrist are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA denied entitlement to service connection for PTSD and 
provided the veteran notice of the denial and of his 
appellate rights in a rating decision and letter, 
respectively, of November 1996.

2.  The veteran did not appeal from the denial of service 
connection during the year following the date mailing date of 
the November 1996 letter.

3.  The veteran's June 1999 and December 2000 statements 
include information that bears directly and substantially on 
the specific matter under consideration, and which is neither 
cumulative nor redundant, and is so significant that it must 
be considered to fairly decide the claim.




CONCLUSIONS OF LAW

1.  The November 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  The evidence received subsequent to the November 1996 
rating decision is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1996 rating decision, VA denied the veteran's 
claim for service connection for PTSD.  VA notified the 
veteran of the denial and of his appellate rights by letter 
of November 29, 1996.  The veteran did not initiate an appeal 
during the year ending November 29, 1997.

When the RO denied the veteran's claim for service connection 
for PTSD, and the did not appeal within one year of the date 
of the letter notifying him of the denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).    [This claim to reopen was already pending on 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since November 1996 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since November 1996 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  Moreover, the 
threshold for materiality is intended to be very low.

In the June 1999 notice of disagreement in this case, and 
again in the December 2000 substantive appeal, the veteran 
reported the name of an officer killed in combat at the time 
and place he had previously reported being taken prisoner by 
the enemy, apparently to proffer corroboration of his 
testimony.  The information was not previously of record, and 
thus is new.  38 C.F.R. § 3.156(a) (2001).

The testimony is presumed true and credible for the purpose 
of determining whether it is material evidence.  Justus, 3 
Vet. App. 510.  It satisfies the regulatory definition of 
material evidence.  38 C.F.R. § 3.156(a) (2001).  In sum, the 
veteran has presented new and material evidence, and the 
claim must be reopened and reviewed de novo.  38 U.S.C.A. 
§ 5108 (West 2002).

The Board cannot reach the merits at this time without 
prejudice to the veteran, because VA has not discharged its 
obligations to provide the veteran certain notice and 
assistance in prosecuting his claim.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The 
case must be remanded to cure prejudicial defects prior to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).


ORDER

Whereas the veteran has presented new and material evidence 
of entitlement to service connection for PTSD, the claim is 
reopened, and to that extent, the appeal is granted.


REMAND

The statement of the case (SOC) written in October and mailed 
November 15, 2000, was the last RO action on this case prior 
to transfer to the Board.  There is no document of record 
that discharges VA's obligation under the VCAA to notify the 
veteran of the evidence and information necessary to 
substantiate his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).

In the course of the current claim, veteran wrote that Lt. 
George K. Sisler was killed in action during the North 
Vietnamese Army assault of February 7, 1967, during which he 
was captured in Laos.  This matter is ripe for development.

The record shows multiple attempts to examine the 
incarcerated veteran at a VA medical center.  Unable to gain 
escorted release from prison to attend examination, the 
veteran has not been examined in regard to any of the claims 
at issue.  VA must make necessary arrangement to examine the 
veteran.  Bolton v. Brown, 8 Vet. App. 185, 190-91 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

?	With regard to each issue, the RO must 
ensure that it conveys (1) the 
information and evidence not of record 
that is necessary to substantiate the 
veteran's claims; (2) the information 
and evidence that the VA will seek to 
provide; (3) the information and 
evidence that the veteran is expected 
to provide; and (4) notice that the 
veteran is to provide any evidence in 
his possession that pertains to the 
claims.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

?	The RO should inform the veteran of the 
kind of detail required to investigate 
the information he provided regarding 
the unit he and Lt. George K. Sisler 
belonged to when Lt. Sisler was 
allegedly killed in action.  The RO 
must also provide the veteran with 
information unique to claims based on 
exposure to Agent Orange, and the 
evidence necessary to show an increase 
in disability from his right wrist 
tendon injury.

2.  Using any information the veteran 
provides in response to the VCAA notice 
provided him pursuant to instruction 1, 
above, request the assistance of the 
USASCURR to corroborate the veteran's report 
of the death in action of Lt. George K. 
Sisler, USMC, in Laos on February 7, 1967.

3.  Make the necessary arrangements to 
examine the veteran at his place of 
incarceration.  Note: the Polk Correctional 
Institution letter of October 2, 1996, 
advising VA that the prison has a medical 
facility at which the veteran could be 
examined.  Afford the veteran psychiatric, 
dermatological, and musculoskeletal 
examinations.  Provide each examiner with 
the claims file.

?	Psychiatric examination: to diagnose or 
rule out PTSD and provide an opinion 
whether, if diagnosed, PTSD there is a 
less than, equal to, or greater than 50 
percent probability that it is related 
to the veteran's Vietnam service.  The 
examiner should perform any 
psychological testing necessary to make 
a diagnosis if possible, and identify 
the specific stressors responsible for 
PTSD if it is diagnosed.  Incorporate 
all test reports into the examination 
report, and associate the examination 
report with the claims file.

?	Dermatology examination: to diagnose 
any current skin conditions.  All 
indicated studies should be performed, 
and all findings reported in detail.  
If a diagnosis is made, it is requested 
that the examiner provide an opinion as 
to whether there is a less than, equal 
to, or greater than 50 percent 
probability that that the diagnosed 
disorder or disease is related to 
service or related to the veteran's 
exposure to Agent Orange during his 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Incorporate all 
test reports into the examination 
report, and associate the examination 
report with the claims file.

?	Musculoskeletal examination: of the 
right wrist to determine the severity 
of residuals of an injury of the dorsal 
tendon.  Perform any indicated tests or 
studies.  The report shall include 
notation of the position of ankylosis, 
if extant, or of the range of 
dorsiflexion and palmar flexion, 
including whether any limitation of 
motion is at least as likely as not due 
to residuals of dorsal tendon injury 
versus an unrelated cause.  The 
examiner shall comment on objectively 
observable indications of painful 
motion, weakened movement, excess 
fatigability, and incoordination, 
including whether the veteran has 
flare-ups of symptoms during which any 
of these increase the functional 
impairment of the right wrist, and if 
so, the amount of decrease in range of 
motion or other function of the right 
wrist.

4.  Readjudicate the claims for service 
connection for PTSD and for a skin disorder 
and for an increased (compensable) rating 
for residuals of a tendon injury of the 
right wrist.  If any claim remains denied, 
provide the appellant and his representative 
an appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



